DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	No amendments to the claims were made by Applicant’s response filed December 22, 2021.  Claims 1, 9, 11, 15-21, 25-27 and 31-34 and 42 are currently pending.  Claims 2-8, 10, 12-14, 22-24, 28-30, 35-41 and 43 are canceled.

Response to Arguments
Applicant's arguments and declaration under 37 CFR 1.132 filed December 22, 2022 have been fully considered.  Upon further search and consideration, the previous rejection is hereby withdrawn.  However, a new rejection is detailed below.  This action is non-final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 9, 11, 15-21, 25-27 and 31-34 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over St. Clair Brown et al. WO 2010/083414 A1 (of record) in view Davare et al. (PNAS Vol. 110, No. 48, pages 19519-19524, Nov. 2013); and Bannen et al. U.S. Patent No. 8,067,436 B2 (of record) and Binder et al. (2007, Cancer Chemother. Pharmacol., 60:143-150) (of record).
Claims 1, 9, 11, 15-21, 25-27 and 31-34 and 42 of the instant application claim a method for treating SLC34A2-ROS1, CD74-ROS1 or FIG-ROS1 fusion-positive non-small cell lung cancer comprising administering to a patient in need thereof an effective amount of L-malate salt of compound 1 which is cabozantinib subsequent to another form of treatment selected from cisplatin, gemcitabine, docetaxel, and crizotinib treatment.
St. Clair Brown et al. teaches malate salts of cabozantinib (abstract, [0002], [0013], [0014]).  St. Clair Brown et al. teaches that cabozantinib is a small molecule inhibitor of Ret, c-MET and VEGFR2 ([0010], [0043]).  St. Clair Brown et al. teaches that the salt form of cabozantinib has suitable properties for use in the treatment of cancer 
St. Clair Brown et al. does not specifically teach treating SLC34A2-ROS1, CD74-ROS1 or FIG-ROS1 fusion positive non-small cell lung cancer.  St. Clair Brown et al. does not teach administration subsequent to cisplatin, gemcitabine, docetaxel, or crizotinib treatment.
Davare et al. teaches that oncogenic activation of ROS1 is observed in a subset of patients with NSCLC and in most cases ROS1 signaling is activated by interchromosomal translocation or intrachromosomal deletion that results in N-terminal ROS1 fusion genes (page 19519).  Several ROS1 kinase fusion proteins have been identified, including FIG-ROS1 and SLC34A2-ROS1 identified in a subset of patients with NSCLC (page 19519).  Other ROS1 fusions include CD74-ROS1 (page 19519).  Davare et al. teaches that because ROS1 and ALK domains are partially homologous, the ALK/MET kinase inhibitor crizotinib has been used to treat ROS1-driven lung cancer patients (page 19519).  However, Davare et al. teaches that a subset of crizotinib 
Bannen et al. teaches compounds for modulating protein kinase enzymatic activity for modulating cellular activities such as proliferation, differentiation, programmed cell death, migration and chemoinvasion (abstract).  Bannen et al. teaches compounds which inhibit, regulate and/or modulate kinase receptor signal transduction pathways to treat kinase-dependent diseases and conditions (column 1 lines 20-35).  Bannen et al. teaches that the compounds inhibit receptor-type tyrosine kinases (column 1 line 60-column 2 line 12).  Bannen et al. teaches administration to a patient at a dosage of about 0.1 to about 1,000 mg per day (column 267 lines 12-14).  Bannen et al. specifically teaches foretinib (example 44 column 313) having the following structure 
    PNG
    media_image1.png
    191
    594
    media_image1.png
    Greyscale
.  Bannen et al. specifically teaches cabozantinib (example 48 column 318) having the 
    PNG
    media_image2.png
    155
    378
    media_image2.png
    Greyscale
.  Bannen et al. specifically claims a method of treating lung cancer comprising the administration of cabozantinib (claims 1-2).
Accordingly, prior to the effective filing date of the instant invention, it would have been obvious to a person of ordinary skill in the art to use the L-malate salt of cabozantinib for the treatment of ROS1 fusion driven NSCLC since St. Clair Brown et al. specifically teaches a method of treating NSCLC comprising the administration of the L-malate salt of cabozantinib (which is a kinase inhibitor of MET and VEGFR2), and thus all forms of NSCLC would have been contemplated [0070].  Thus St. Clair Brown et al. generically teaches treating SLC34A2-ROS1, CD74-ROS1 or FIG-ROS1 fusion-positive non-small cell lung cancer as claimed since St. Clair Brown broadly teaches the treatment of NSCLC in general.  Furthermore, Davare et al. teaches that foretinib, which is another kinase inhibitor of MET and VEGFR2, is a potent inhibitor of ROS1 that strongly inhibits the growth of SLC-ROS1 driven human NSCLC HCC78 cells.  Thus, since Bannen et al. teaches that cabozantinib and foretinib are similar tyrosine kinase inhibitor compounds that both inhibit MET and VEGFR2 kinases as well as have very similar structures, a person of ordinary skill in the art would also expect that the compounds would have similar properties and thus one would reasonably expect cabozantinib to have the same effect as foretinib in inhibiting ROS1 and the growth of ROS1 fusion driven NSCLC cells and thus treat ROS1 fusion driven NSCLC in patients 
With respect to the amount of cabozantinib as claimed in instant claim 27, Bannen et al. teaches that the compounds are administered to a patient at a dosage of about 0.1 to about 1,000 mg per day (column 267 lines 12-14).  
With respect to the administration for more than 3 months as claimed in instant claim 26, it would have been within the skill of an artisan practicing the invention to determine the optimal treatment regimen and administration of the compound for as long as needed in order to achieve the desired effect.  Thus, in the absence of a demonstration of criticality, claim 26 is rendered obvious in view of the cited prior art teachings.
With respect to the limitation that the cabozantinib is administered subsequent to another form of treatment such as crizotinib treatment, Davare et al. teaches that crizotinib can be used to treat ROS1 fusion positive tumors, however, a subset of the patients acquire ROS1 kinase domain mutations that confer drug resistance (page 19519).  Davare et al. teaches that foretinib may provide an alternative front-line treatment for ROS1 positive tumors and an effective second-line approach for patients that develop crizotinib-resistant disease (page 19519).  Therefore, it would have been obvious to a person of ordinary skill in the art to treat said patients who were previously administered crizotinib to treat the ROS1 fusion positive cancer with cabozantinib with a reasonable expectation that the cabozantinib like foretinib would treat crizotinib-resistant disease.

Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned teachings and combine cabozantinib with cisplatin, gemcitabine, carboplatin, or docetaxel since all compounds are known for the treatment of NSCLC and thus combining said compounds with a reasonable expectation of producing improved results for the treatment of NSCLC is prima facie obvious.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1, 9, 11, 15-21, 25-27 and 31-34 and 42 are rejected.  Claims 2-8, 10, 12-14, 22-24, 28-30, 35-41 and 43 are canceled.  No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM